Exhibit 99(b) Page 1 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THREE MONTHS ENDED NOVEMBER 1, 2, 2014 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales November 1, November 2, % Over November 1, November 2, (Under) Net sales $ 4.0 % 100.0 % 100.0 % Cost of sales )% 79.6 % 83.4 % Gross profit 28.1 % 20.4 % 16.6 % Selling, general and administrative expenses 27.8 % 12.3 % 10.0 % Income from operations 28.6 % 8.2 % 6.6 % Interest income ) ) )% )% )% Other expense 38.9 % 0.3 % 0.2 % Income before income taxes 25.6 % 8.0 % 6.6 % Income taxes* 25.6 % 38.6 % 38.6 % Net income $ 25.7 % 4.9 % 4.1 % Net income per share-basic $ $ 24.0 % Net income per share-diluted $ $ 25.0 % Average shares outstanding-basic 1.0 % Average shares outstanding-diluted 0.7 % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) THREE MONTHS ENDED Amounts Percent of Sales November 1, November 2, % Over November 1, November 2, (Under) Income before income taxes (see above) $ 25.6 % 8.0 % 6.6 % Adjusted Income taxes (2)* 22.6 % 15.7 % 16.1 % Adjusted net income 26.2 % 6.7 % 5.5 % Adjusted net income per share-basic $ $ 23.5 % Adjusted net income per share-diluted $ $ 24.2 % Average shares outstanding-basic 1.0 % Average shares outstanding-diluted 0.7 % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $32.2 million in net operating loss carryforwards as of May 3, 2015.Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page2 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE SIX MONTHS ENDED NOVEMBER 1, 2, 2014 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) SIX MONTHS ENDED Amounts Percent of Sales November 1, November 2, % Over November 1, November 2, (Under) Net sales $ 4.7 % 100.0 % 100.0 % Cost of sales 0.1 % 79.7 % 83.3 % Gross profit 27.8 % 20.3 % 16.7 % Selling, general and administrative expenses 22.8 % 11.6 % 9.9 % Income from operations 35.0 % 8.8 % 6.8 % Interest expense - 67 )% 0.0 % 0.0 % Interest income ) ) )% )% )% Other expense 73 338.4 % 0.2 % 0.0 % Income before income taxes 30.9 % 8.6 % 6.9 % Income taxes* 26.9 % 37.5 % 38.7 % Net income $ 33.5 % 5.4 % 4.2 % Net income per share-basic $ $ 32.7 % Net income per share-diluted $ $ 33.3 % Average shares outstanding-basic 0.8 % Average shares outstanding-diluted 0.6 % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) SIX MONTHS ENDED Amounts Percent of Sales November 1, November 2, % Over November 1, November 2, (Under) Income before income taxes (see above) $ 30.9 % 8.6 % 6.9 % Adjusted Income taxes (2)* 27.7 % 15.7 % 16.1 % Adjusted net income 31.6 % 7.3 % 5.8 % Adjusted net income per share-basic $ $ 31.0 % Adjusted net income per share-diluted $ $ 31.4 % Average shares outstanding-basic 0.8 % Average shares outstanding-diluted 0.6 % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $32.2 million in net operating loss carryforwards as of May 3, 2015.Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page3 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED BALANCE SHEETS NOVEMBER 1, 2015, NOVEMBER 2, 2014, AND MAY 3, 2015 Unaudited (Amounts in Thousands) Amounts Increase November 1, November 2, (Decrease) * May 3, Dollars Percent Current assets Cash and cash equivalents $ 7.7 % Short-term investments 2 0.0 % Accounts receivable ) )% Inventories 21.6 % Deferred income taxes 25.2 % Income taxes receivable 75 - 75 100.0 % Other current assets 13.5 % Total current assets 10.0 % Property, plant & equipment, net 15.4 % Goodwill - 0.0 % Deferred income taxes ) )% Long-term Investments 71.6 % Other assets ) )% Total assets $ 10.9 % Current liabilities Current maturities of long-term debt $ - ) )% Accounts payable - trade ) )% Accounts payable - capital expenditures 612.9 % Accrued expenses 28.1 % Income taxes payable - current 37 13.8 % Total current liabilities 2.4 % Income taxes payable - long-term ) )% Deferred income taxes 324.9 % Deferred compensation 16.5 % Total liabilities 12.7 % Shareholders' equity 10.1 % Total liabilities and shareholders' equity $ 10.9 % Shares outstanding 1.1 % *Derived from audited financial statements. Page4 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED NOVEMBER 1, 2, 2014 Unaudited (Amounts in Thousands) SIX MONTHS ENDED Amounts November 1, November 2, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of other assets 86 94 Stock-based compensation Deferred income taxes Gain on sale of equipment ) ) Realized loss on sale of short-term investments 56 - Excess tax benefits related to stock-based compensation ) ) Foreign currency exchange gains ) ) Changes in assets and liabilities: Accounts receivable Inventories ) Other current assets ) 34 Other assets 8 ) Accounts payable ) ) Accrued expenses and deferrred compensation ) ) Income taxes 22 Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from the sale of equipment Proceeds from life insurance policies - Proceeds from the sale of short-term investments Purchase of short-term investments ) ) Purchase of long-term investments ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on line of credit - ) Payments on long-term debt ) ) Repurchase of common stock - ) Dividends paid ) ) Payments on debt issuance costs ) - Proceeds from common stock issued 89 Excess tax benefits related to stock-based compensation Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 80 Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Free Cash Flow (1) $ (1)Free Cash Flow reconciliation is as follows: FY 2016 FY 2015 A ) Net cash provided by operating activities $ B ) Minus:Capital Expenditures ) ) C ) Add:Proceeds from the sale of equipment D ) Add:Proceeds from life insurance policies - E ) Add:Excess tax benefits related to stock-based compensation F ) Minus:Purchase of long-term investments ) ) G ) Effects of exchange rate changes on cash and cash equivalents 80 $ Page5 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE THREE MONTHS ENDED NOVEMBER 1, 2, 2014 (Unaudited) (Amounts in thousands) THREE MONTHS ENDED Amounts Percent of Total Sales November 1, November 2, % Over November 1, November 2, Net Sales by Segment (Under) Mattress Fabrics $ 5.6 % 59.0 % 58.2 % Upholstery Fabrics 1.8 % 41.0 % 41.8 % Net Sales $ 4.0 % 100.0 % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ 29.1 % 20.8 % 17.0 % Upholstery Fabrics 26.7 % 19.9 % 16.0 % Gross Profit $ 28.1 % 20.4 % 16.6 % Selling, General and Administrative Expenses by Segment Percent of Sales Mattress Fabrics $ 15.3 % 6.6 % 6.0 % Upholstery Fabrics 16.1 % 12.1 % 10.6 % Unallocated Corporate expenses 75.2 % 3.4 % 2.0 % Selling, General and Administrative Expenses $ 27.8 % 12.3 % 10.0 % Operating Income (loss) by Segment Operating Income (Loss)Margin Mattress Fabrics $ 36.6 % 14.2 % 11.0 % Upholstery Fabrics 47.7 % 7.8 % 5.4 % Unallocated corporate expenses ) ) 75.2 % ) % ) % Operating income $ 28.6 % 8.2 % 6.6 % Depreciation by Segment Mattress Fabrics $ 15.8 % Upholstery Fabrics 11.4 % Depreciation $ 15.2 % Page6 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE SIX MONTHS ENDED NOVEMBER 1, 2, 2014 (Unaudited) (Amounts in thousands) SIX MONTHS ENDED Amounts Percent of Total Sales November 1, November 2, % Over November 1, November 2, Net Sales by Segment (Under) Mattress Fabrics $ 8.6 % 59.3 % % Upholstery Fabrics ) % 40.7 % % Net Sales $ 4.7 % 100.0 % % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ 33.4 % 20.8 % % Upholstery Fabrics 20.0 % 19.6 % % Gross Profit $ 27.8 % 20.3 % % Selling, General and Administrative Expenses by Segment Percent of Sales Mattress Fabrics $ 14.4 % 6.3 % % Upholstery Fabrics 10.0 % 11.6 % % Unallocated Corporate expenses 67.7 % 3.1 % % Selling, General, and Administrative Expenses $ 22.8 % 11.6 % % Operating Income (loss)by Segment Operating Income (Loss)Margin Mattress Fabrics $ 43.9 % 14.4 % % Upholstery Fabrics 38.0 % 8.1 % % Unallocated corporate expenses ) ) 67.7 % ) % )% Operating income $ 35.0 % 8.8 % % Return on Capital (1) Mattress Fabrics % % Upholstery Fabrics % % Unallocated Corporate N/A N/A Consolidated % % Capital Employed (2) Mattress Fabrics 13.7 % Upholstery Fabrics 6.2 % Unallocated Corporate ) N/A Consolidated 11.2 % Depreciation by Segment Mattress Fabrics $ 13.7 % Upholstery Fabrics 10.2 % Depreciation $ 13.2 % Notes: (1) See pages 8 and 9 of this financial informationrelease for calculations. (2) The capital employed balances are as of November 1, 2015 and November 2, 2014. Page 7 of 10 CULP, INC.FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF ADJUSTED EBITDA FOR THE TWELVE MONTHS ENDED NOVEMBER 1, 2, 2014 (UNAUDITED) (AMOUNTS IN THOUSANDS) Quarter Ended Trailing 12 Months 2/1/2015 5/3/2015 8/2/2015 11/1/2015 11/1/2015 Net income $ Income taxes Interest income, net ) Depreciation and amortization expense Stock based compensation Adjusted EBITDA $ Quarter Ended Trailing 12 Months 1/26/2014 4/27/2014 8/3/2014 11/2/2014 11/2/2014 Net income $ Income taxes ) Interest income, net ) Depreciation and amortization expense Stock based compensation 46 Adjusted EBITDA $ % Over (Under) % Page8 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE SIX MONTHS ENDED NOVEMBER 1, 2015 (Amounts in Thousands) (Unaudited) Operating Income Six Months Average Return on Ended Capital Avg. Capital November 1, 2015 (1) Employed (3) Employed (2) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended November 1, 2015 As of the three Months Ended August 2, 2015 As of the three Months Ended May 3, 2015 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) - - ) ) Long-term investments - - ) ) - - ) ) - - ) ) Income taxes receivable - - ) ) - - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) - - ) ) Current maturities of long-term debt - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Deferred compensation - Total Capital Employed $ $ $ ) $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ $ $ ) $ Notes: (1) See reconciliation per page 6 of this financial information release. (2) Return on average capital employed represents operating income for the six month period ending November 1, 2015 times two quarters to arrive at an annualized value then divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term investments, current maturities of long-term debt,current and noncurrent deferred tax assets and liabilities, income taxes receivable and payable, and deferred compensation. (3) Average capital employed was computed using the three periods ending November 1, 2015, August 2, 2015 and May 3, 2015. Page9 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE SIX MONTHS ENDED NOVEMBER 2, 2014 (Amounts in Thousands) (Unaudited) Operating Income Six Months Average Return on Ended Capital Avg. Capital November 2, 2014 (1) Employed (3) Employed (2) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended November 2, 2014 As of the three Months Ended August 3, 2014 As of the three Months Ended April 27, 2014 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) - - ) ) Long-term investments - - ) ) - - ) ) - - ) ) Income taxes receivable - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Deferred compensation - Long-term debt, less current maturities - Total Capital Employed $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ Notes: (1) See reconciliation per page 6 of this financial information release. (2) Return on average capital employed represents operating income for the six month period ending November 2, 2014 times two quarters to arrive at an annualized value then divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term investments, long-term debt, including current maturities, line of credit,current and noncurrent deferred tax assets and liabilities, income taxes payable and receivable, and deferred compensation. (3) Average capital employed was computed using the three periods ending November 2, 2014, August 3, 2014 and April 27, 2014. Page10 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED ADJUSTED EFFECTIVE INCOME TAX RATE, NET INCOME AND EARNINGS PERSHARE FOR THE SIX MONTHS ENDED NOVEMBER 1, 2, 2014 (Unaudited) (Amounts in Thousands) SIX MONTHS ENDED Amounts November 1, November 2, Consolidated Effective GAAP Income Tax Rate (1 ) % % Non-Cash U.S. Income Tax Expense )% )% Non-Cash Foreign Income Tax Expense )% )% Consolidated Adjusted Effective Income Tax Rate (2
